Citation Nr: 0406392	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  98-08 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin rash due to 
undiagnosed illness.

2.  Entitlement to service connection for fatigue due to 
undiagnosed illness.

3.  Entitlement to service connection for headaches due to 
undiagnosed illness.

4.  Entitlement to service connection for nausea due to 
undiagnosed illness.

5.  Entitlement to service connection for scrotal pain due to 
undiagnosed illness.

6.  Entitlement to service connection for bilateral ankle 
pain due to undiagnosed illness.

7.  Entitlement to service connection for a left shoulder 
disorder due to undiagnosed illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from February 1989 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.


REMAND

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 1117, 5102, 5103, and 
5103A (West 2002); the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs; and any 
other applicable legal precedent are 
fully complied with and satisfied, 
including informing the veteran of the 
period of time which he has to submit 
additional evidence.

?	Particularly, the RO must notify 
the veteran as to what evidence 
is needed to support his claims, 
which are listed on the title 
page of this action, what 
evidence VA will develop, and 
what evidence the veteran must 
furnish to warrant a favorable 
decision.  

2.  After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
in light of the amendments in the law 
with respect to establishing service 
connection for an undiagnosed illness, 
and given that the veteran has not had an 
examination for these disorders since 
1995, specifically for the express 
purpose of determining whether there 
exists a disability or an undiagnosed 
illness that can be related to service 
based on the recent amendments in the 
law, the RO should schedule the veteran 
for an examination(s) for that purpose.  
All indicated tests and studies should be 
accomplished.  Based upon review of the 
claims file and examination of the 
veteran, the examiner should offer an 
opinion as to the etiology of the 
disabilities shown to be currently 
present, which are claimed by the veteran 
to be causally related to his military 
service.  The disabilities claimed by the 
veteran to be related to service include 
a skin rash, fatigue, headaches, nausea, 
scrotal pain, bilateral ankle pain, and a 
left shoulder disorder, whether on a 
direct basis or whether due to an 
undiagnosed illness.

?	The physician should support the 
opinions by discussing medical 
principles as applied to specific 
medical evidence in this case, 
including whether it is "likely," 
"at least as likely as not," or 
"unlikely" that any current is 
proximately due to or the result 
of the veteran's active duty 
service from February 1989 to 
February 1993, to include time in 
the Persian Gulf. ("As likely as 
not" does not mean within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.)

?	Review of the medical record 
indicates that the veteran was 
treated during service for 
various complaints involving the 
stomach/nausea and feet.  Please 
refer the examiner specifically 
to the VA examination reports 
dated in September 1995 in which 
the veteran was diagnosed with 
tension headaches/vascular 
headaches with an occasional 
common migraine, intermittent 
nausea/vomiting since 1992, 
seborrheic dermatitis, tinea 
pedis, and post-herpetic 
neuralgia of the mid-back with no 
legions present. (These medical 
records are marked with yellow 
tabs on the right hand side of 
the claims file.)  

?	If, in the examiner's opinion, 
the veteran does not cooperate, 
then please have the examiner 
review the record and address the 
foregoing questions based on a 
review of the record without a 
physical examination.

?	If it is not medically possible 
to make the foregoing findings, 
the examiner should state this 
and explain why.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 

4.  Then, the RO should readjudicate the 
appellant's claims considering any 
relevant amendments to the law, including 
38 C.F.R. § 3.317, which became effective 
June 10, 2003.  See 68 Fed. Reg. 34,539 
(June 10, 2003).  The veteran is entitled 
to the application of the versions of the 
regulations that are more favorable to 
him.  Karnas, 1 Vet. App. 312-13; but 
see, VAOPGCPREC 3-2000 (April 10, 2000), 
published at 65 Fed. Reg. 33,422 (2000) 
(only the earlier version of the 
regulation is to be applied for the 
period prior to the effective date of the 
change).  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, to 
include notice of the amended regulation 
of 38 C.F.R. § 3.317, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




